Citation Nr: 9920547	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  97-03 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a left knee 
disorder.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION


The veteran had over twenty-two years of active military 
service when he retired in October 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating determination of 
the Phoenix Department of Veterans Affairs (VA) Regional 
Office (RO), which found that new and material evidence had 
not been submitted to reopen a claim for service connection 
for a left knee disorder.  

In a March 1998 rating determination, the RO found that new 
and material evidence had been submitted to reopen the claim 
and considered the issue of service connection on a de novo 
basis.  The Board must initially determine whether new and 
material evidence has been submitted regardless of the RO's 
actions.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  The 
Board must address the question of new and material evidence 
in the first instance because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996) (applying an identical analysis to claims previously 
and finally denied, whether by the Board or the RO).  Only 
where the Board concludes that new and material evidence has 
been received does it have jurisdiction to consider the 
merits of the claim.  Barnett; Hickson v. West, 11 Vet. App. 
374, 377 (1998).

As such, the Board will address this issue on a new and 
material basis.  


FINDINGS OF FACT

1.  The RO denied service connection for a left knee disorder 
in October 1982.  Notice of the decision was sent to the 
veteran in November 1982 and he did not appeal.  Thus, the 
decision became final.  

2.  Evidence submitted since the October 1982 rating decision 
does bear directly or substantially upon the issue at hand, 
is not duplicative or cumulative, and must be considered to 
fairly decide the merits of the claim. 

3.  The claim of entitlement to service connection for a left 
knee disorder is supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

1.  Evidence received since an October 1982 rating 
determination, wherein the RO denied entitlement to service 
connection for a left knee disorder, is new and material, and 
the veteran's claim for service connection is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (1998).

2.  The claim of service connection for a left knee disorder 
is well grounded.  38 C.F.R. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  If the disorder is arthritis, 
service connection may be granted if manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1998).

The RO denied service connection for a left knee disorder in 
October 1982.  The veteran was notified in November 1982 and 
did not appeal.  

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.1103 (1998).  

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5107 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  

The Board notes that United States Court of Appeals for the 
Federal Circuit (hereinafter, "the Court of Appeals") 
recently ruled that the Court erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome".  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. 
Cir. 1996) (table).  Rather, it is the specified bases for 
the final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court recently announced a three-step test with respect 
to reopening and deciding cases involving prior final 
decisions.  Under the new Elkins test, VA must first 
determine whether the veteran has submitted new and material 
evidence under § 3.156 to reopen the claim; and if so, VA 
must determine whether the claim is well grounded based on a 
review of all the evidence of record; and lastly; if the 
claim is well grounded, VA must proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist has been fulfilled.  Winters v. West, 12 Vet. 
App. 203, 206 (1999); Elkins v. West, 12 Vet. App. 209, 218-
19 (1999).

Evidence is new when not merely cumulative of other evidence 
in the record, and material when relevant and probative of 
the issue at hand.  Godwin v. Derwinski, 1 Vet. App. 419 
(1990).  The Court has defined material evidence as that 
which is relevant and probative of the issue at hand.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

Evidence available to the RO at the time of its October 1982 
decision included the veteran's service medical records; July 
and August 1979 treatment records demonstrating that the 
veteran had pain in his left leg; and the results of an 
August 1982 VA examination.  

In its October 1982 rating determination, the RO noted that 
the veteran injured his knee in June 1963 while playing 
softball.  A diagnosis of a soft tissue injury of the left 
knee was rendered at that time.  The RO observed that by July 
1, 1963, the knee was noted to be asymptomatic.  The RO 
indicated that service records covering the remaining active 
duty, including the retirement physical examination, were 
negative.  The RO also noted that outpatient treatment 
records received from the veteran were also negative for any 
left knee findings.  The RO found that service connection was 
not warranted for a left knee injury as there were no 
findings shown during the latter period of service or at the 
time of retirement.  

Evidence received subsequent to the October 1982 rating 
determination consists of May 1988 outpatient treatment 
records demonstrating that the veteran was having trouble 
with his left knee; June 1988 hospital treatment records for 
left knee surgery to repair a torn left lateral meniscus and 
subsequent follow-up treatment records; a November 1988 
outpatient treatment record indicating that the veteran was 
having left knee pain; an April 1989 treatment record 
demonstrating that X-rays had revealed early osteophytes and 
that there had been a possible recurrence of the meniscal 
tear/iliotibial syndrome; and the results of an April 1997 VA 
examination and September 1997 addendum report.  

At the time of his April 1997 VA examination, the veteran 
reported that he had left lateral knee pain that increased 
with activity.  He noted that the pain occurred at night 
after activities.  He reported having both swelling and 
popping of the knee.  The veteran was noted to have been hit 
by a bat during a softball game in 1963.  He indicated that 
it had improved with time and had gotten better on its own 
but that he had had a chronic inability to run since that 
time and a worsening of symptoms.  

Physical examination revealed normal mechanical alignment in 
bilateral knees.  He was unable to squat secondary to pain of 
the lateral aspect of the left knee.  There was mild atrophy 
on the left thigh.  He was able to flex 100 degrees but was 
limited by pain in the lateral compartment.  There was slight 
increased valgus instability.  The patella was within normal 
limits and nontender.  There was tenderness over the lateral 
joints.  Pain was also noted over the lateral femoral condyle 
that increased as the iliotibial band coursed over the knee 
when flexing from 0 to 30 degrees.  Tightness around the 
iliotibial band was also observed.

The examiner noted that the veteran had a long history of 
decreased walking tolerance with inability to bend his leg 
fully going back to the 1970's.  He noted that this 
interfered with the veteran's sports activities and his 
ability to walk on even terrain.  A diagnosis of chronic 
lateral meniscal tear with chronic iliotibial band syndrome 
was rendered.  

In a September 1997 addendum, the examiner wrote that 
following a review of the C-file, it was his opinion that it 
was unlikely that the soft tissue injury which occurred in 
the early 1960's, where he was struck by a baseball bat, had 
resulted in a chronic lateral meniscal tear.  The examiner 
also noted that upon further review of the file, the veteran 
had effusion and significant swelling over the lateral aspect 
of his leg.  The examiner indicated that this could have set 
up some fibrous tissue and could have given the veteran a 
predisposition for iliotibial band syndrome.  However, most 
of the veteran's symptoms were noted to be intra-articular 
and not secondary to his iliotibial band.  The examiner again 
indicated that it was unlikely that the injury that the 
veteran incurred in the early 1960's resulted in any intra-
articular damage.  

The Board finds that the evidence added to the record since 
the October 1982 decision directly addresses the issue on 
appeal insofar as it demonstrates that the veteran currently 
has left knee disorders that were not present at the time of 
the last denial. 

The new evidence also includes the first competent evidence 
of a possible link between the veteran's current left knee 
disorder and his inservice left knee injury. In his September 
1997 followup report, the examiner specifically noted that 
the veteran had had effusion and significant swelling over 
the lateral aspect of his leg after having been hit with a 
baseball bat and that that this could have set up some 
fibrous tissue and could have given the veteran a 
predisposition for his current iliotibial syndrome.  While 
the examiner noted that most of the veteran's current 
symptoms were intraarticular and not secondary to his 
iliotibial band, his statement implies that some symptoms may 
have arisen as a result of iliotibial band syndrome, which 
could be related to the inservice injury.  

This evidence bears directly and substantially upon the issue 
at hand, and being neither duplicative nor cumulative, it is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  The 
issue at hand is whether the veteran has a current left knee 
disorder which is related to his inservice left knee injury.  
The evidence suggests that the veteran's current chronic 
iliotibial band syndrome may be related to this injury.  

In light of the foregoing, the Board must conclude that the 
veteran has submitted "new" and "material" evidence to 
reopen his claim for service connection for a left knee 
disorder  38 C.F.R. § 3.156.


Well Grounded Claim

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  The 
evidence need only show the claim is possible.  See 38 
U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

In general, a well grounded claim for service connection 
requires medical evidence of a current disability; medical 
or, in certain circumstances, lay evidence of inservice 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed inservice injury or 
disease and a current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

In the instant case there is competent evidence of an 
inservice left knee injury.  The April 1997 examination 
report and September 1997 addendum provide competent evidence 
of a current disability and of a possible nexus between that 
disability and the inservice injury.  

Accordingly, the Board finds that the veteran's claim is well 
grounded.  The Board also finds that additional development 
is necessary in order to afford the veteran due process and 
comply with the duty to assist.  This development is 
addressed in the remand portion of the decision.



ORDER

The veteran having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
left knee disorder, the appeal is granted to this extent.

The veteran has submitted a well-grounded claim of 
entitlement to service connection for a left knee disorder.



REMAND

Where the Board makes a decision based on an examination 
report that does not contain sufficient detail, remand is 
required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Board is of the opinion that the veteran should be 
afforded an additional VA orthopedic examination to determine 
the nature and etiology of any left knee disorder, with the 
examiner being requested to render an opinion as to whether 
it is at least as likely as not that any current left knee 
disorder is related to the inservice left knee injury.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran supply the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for any left knee disorder 
since service.  After obtaining any 
necessary authorization or medical 
releases from the veteran, the RO should 
obtain legible copies of the veteran's 
complete treatment reports from all 
sources identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and etiology of any 
left knee disorder, including iliotibial 
band syndrome, which may be present.  Any 
further indicated special studies should 
be performed.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examiner must annotate the examination 
report in this regard.  The examiner is 
requested to render an opinion as to 
whether the veteran currently has any 
left knee disorder, including iliotibial 
band syndrome, and, if so, the etiology 
of these disorders, and whether it is as 
least as likely as not that they are 
related to his inservice left knee 
injury.  A complete, detailed rationale 
should be given for each opinion that is 
rendered.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a left eye 
disorder on a de novo basis

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

